NO. 12-01-00213-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS


BILLY WAYNE EZERNACK,§
	APPEAL FROM THE 173RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	HENDERSON COUNTY, TEXAS




PER CURIAM
 Appellant Billy Wayne Ezernack pleaded "not guilty" to the offense of aggravated assault
with a deadly weapon by threat.  A jury convicted Appellant, assessed his punishment at five years
of imprisonment, and, having found that Appellant had never before been convicted of a felony,
recommended that Appellant be placed on probation.  The trial court probated Appellant's sentence
for five years.  
 Appellant's counsel has filed an Anders brief stating that the appeal is wholly frivolous and
without merit.  See Anders v. California, 386 U.S. 738, 87 S. Ct.1396, 18 L. Ed. 2d 493 (1967).
Counsel's brief contains a professional evaluation of the record demonstrating why, under the
controlling authorities, there is no error in the court's judgment.  See High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978).  Counsel served a copy of his brief on Appellant, and
though Appellant was advised of his right to file a pro se brief by counsel and by this court, he has
not done so.
 We have conducted an independent review of the record in this case.  We find nothing in the
record that might arguably support the appeal. We agree with counsel that the appeal is wholly
frivolous and without merit.  Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).

	We affirm the trial court's judgment and grant counsel's motion to withdraw.

Opinion delivered November 26, 2002. 
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.


























(DO NOT PUBLISH)